DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talianski et al. (WO/2016/156878; published October 6, 2016) and as evidenced by Lovalenti et al. (Pharm Res, 2016, 33:1144-1160) and Kahlil et al. (Carbohydrate Polymers, 2014, 99:649-665).
	The claims are directed to a composition or matrix comprising:
a bacteriophage mixed or suspended in nanofibrillar cellulose or a derivative thereof, wherein the bacteriophage is viable and wherein the nanofibrillar cellulose comprises fibrils having a high aspect ratio, a length exceeding 1 μm, and a diameter smaller than 200 nm,
the composition or matrix being in a wet state wherein the composition or matrix is in the form of a hydrogel with a nanocellulose consistency of 0.1-1.5% (w/w), or 
the composition or matrix being in a dry state, wherein the moisture content of the composition or matrix is lower than 10 % (w/w).  The claims are further directed to an arrangement for storing, culturing, transporting and or delivering a bacteriophage, the arrangement comprising a solid support and a composition or matrix comprising nanofibrillar cellulose or a derivative thereof in a wet or dry state arranged on the solid support.
	Talianski et al. teaches that virus particles or virus-like particles or other nanoparticles formed by structural components of a virus, in particular plant viruses or bacteriophages or virus-like particles can be used in combination with non-virus substrate scaffolds, for example, cellulose derived scaffolds, to provide a scaffold with the virus particles thereon or therein to form nanocomposite material. In particular, the inventors have determined that nanocellulose from plant material can be utilized as a scaffold on to or into which functionalized viruses can be arranged (see page 2, lines 7-18).  Talianski et al. further teaches that the scaffold and virus can be mixed and dried to form a nanocomposite (see page 3, lines 18-21 and page 21, lines 29-32).
	Talianski et al. defines nanocellulose to include a range of cellulosic materials and derivatives of cellulose, including but not limited to microfibrillated cellulose (cellulose micro fibrils), nanofibrillated cellulose, microcrystalline cellulose, nanocrystalline cellulose (cellulose nanocrystals), and particulated or fibrillated wood derived pulp.  Typically, nanocellulose will include particles having at least one length dimension (e.g. diameter) on the nanometer scale (see page 7, lines 11-24).  Talianski et al. teaches that viruses and bacteriophages can be bound to or in the scaffold (see page 13, lines 8-24 and page 18, line 29 to page 19, line 18).
It would be obvious for one of ordinary skill in the art to use any one of the nanocellulose types disclosed by Talianski et al. (microfibrillated cellulose, nanofibrillated cellulose, microcrystalline cellulose, nanocrystalline cellulose, and particulated or fibrillated wood pulp) to mix with either a virus or bacteriophage or both.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings of Talianski et al. that one can use these types of cellulose and both viruses and bacteriophages can be used with the nanocellulose and given the findings in the examples, in particular Example 2, of Talianski et al. 
	Talianski et al. further teaches that formation of the scaffold structure-virus particle may not require mixing as the viruses may adhere to the surface of the already formed dried cellulose, in particular a cellulosic material or nanocellulose membrane via the action of cellulose binding peptides (see page 22, lines 1-3) [claims 3 and 16].  In other embodiments, the virus can be added directly to the scaffold structure, for example, cellulosic material, or nanocellulose and then immediately dried (implying the mixture is wet prior to drying) (see page 21, lines 13-15 and page 28, line 25 to page 29, line 6) [claim 2].
	While Talianski et al. teaches that the nanocomposite can be dried immediately and Talianski et al. discussed drying the nanocomposite throughout the specification, Talianski et al. does not state that the moisture content after drying is less than 10%.  The Cambridge Dictionary defines “dry” as having no water or other liquid in, on, or around it1 and states that dried food or plants have had all of their liquid removed2.  Thus, given the knowledge in the art and given the commonly accepted definition of “dried” and given that Talianski et al. did not teach or suggest that any moisture was present in the dried nanocomposite, the nanocomposites of Talianski et al. would have a moisture content of less than 10%.  Applicant has not provided any evidence to the contrary.
	For the limitation “wherein the nanofibrillar cellulose comprises fibrils having a high aspect ratio, a length exceeding 1 μm, and a diameter smaller than 200 nm”, the term “nanofibrillated cellulose”, as disclosed by Talianski et al., by definition encompasses fibrils having a high aspect ratio, a length exceeding 1 μm, and a diameter smaller than 200 nm.  This is evidenced by Khalil et al., which teaches that the average dimensions of nanofibrillated cellulose (NFC) are as follows: Diameter: 5-60 nm and Length: several micrometers (see Table 1 on page 651).  Further, Khalil et al. states that NFC consists of a bundle of stretched cellulose chain molecules with long, flexible and entangled cellulose nanofibers of approximately 1-100 nm size (see section 2.2.2).  Khalil et al. further states that considerable interest has been directed to cellulose nano fibers because of their low thermal expansion, high aspect ratio defined as the length to diameter ratio, strengthening effect, good mechanical and optical properties which may find many applications in nanocomposites, paper making, coating additives, security papers, food packaging, and gas barriers (see section 2 on page 650). Thus, the dimensions of nanofibrillated cellulose disclosed by Talianski et al. would meet the new limitations of claim 1.
	As for claim 4, the mixed bacteriophage and nanocellulose are in a two- or three-dimensional arrangement (see pages 4 and 22).
	As for claim 5, Talianski et al. teaches that the cellulose scaffold can be formed from fibrillated plant fibers (see page 8, lines 6-9 and page 10).
	As for claims 7-9, it would be obvious for and well within the purview of one of ordinary skill in the art to apply the bacteriophage/nanocellulose composition of Talianski et al. to a solid support for use in subsequent assays or methods.  One of ordinary skill in the art would be motivated to do so for convenience.  Further, merely arranging the claimed composition on a solid support does not render the claimed composition patentable.
	As for claim 15, reciting an intended use does not further limit or describe the claimed composition or matrix.  
	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated May 12, 2022, applicant first argues that Talianski et al. does not disclose or teach the dimensions of the fibrils in the nanofibrillar cellulose.  Applicant’s arguments have been considered and are not found persuasive. 
	As outlined above, the term “nanofibrillated cellulose”, as disclosed by Talianski et al., by definition encompasses fibrils having a high aspect ratio, a length exceeding 1 μm, and a diameter smaller than 200 nm.  This is evidenced by Khalil et al., which teaches that the average dimensions of nanofibrillated cellulose (NFC) are as follows: Diameter: 5-60 nm and Length: several micrometers (see Table 1 on page 651).  Thus, the dimensions of nanofibrillated cellulose disclosed by Talianski et al. would meet the new limitations of claim 1.
Applicant next argues that Talianski et al. does not disclose, teach, or suggest a composition or matrix that is capable of storing bacteriophages for prolonged periods of time while maintaining their viability.  Applicant’s arguments have been fully considered and not found persuasive. 
As outlined above, Talianski et al. renders the claimed “composition or matrix” obvious.  The uses of the claimed structure and the purpose of the claimed structure are irrelevant.  As outlined above, Talianski et al. teaches that viruses, bacteriophages, virus-like particles and components of a virus or bacteriophage can be used in the non-virus substrate scaffolds.  On page 13, Talianski et al. lists several types of bacteriophage that can be used.  Yet, there is no teaching or suggestion that the bacteriophages are treated to render them inactive or inviable.  Further, applicant has provided no evidence that i) any of the viruses or bacteriophages discussed by Talianski et al. are not viable, ii) Talianski et al. suggests that the virus or bacteriophage to be used should not be live, or iii) it is not obvious to use live virus or bacteriophages.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://dictionary.cambridge.org/us/dictionary/english/dry
        2 https://dictionary.cambridge.org/us/dictionary/english/dried